DETAILED ACTION
Summary
Claims 1-16 are pending in the application. Claims 12-15 are rejected under 35 USC 112(b). Claims 1-16 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/18/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “an upper side” in line 4. It is not clear if “an upper side” is referring to the same side as the “upper side” set forth in line 3, or if this is referring to a different upper side. Clarification is required. For the purposes of examination, the former definition will be used.

Claim 15 recites “an upper side” in line 4. It is not clear if “an upper side” is referring to the same side as the “upper side” set forth in line 3, or if this is referring to a different upper side. Clarification is required. For the purposes of examination, the former definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa (WO 2014/109148 A1) in view of Yoshiara  (U.S PGPub 2013/0096430 A1) and Morikawa et al. (U.S PGPub 2016/0151039 A1). Note for the purposes of examination, U.S PGPub 2015/0297092 A1 will be referred to as a convenient English translation of WO 2014/109148 A1.
Regarding Claim 1, Irisawa teaches a photoacoustic image generation apparatus (Abstract) comprising: 
an insert (Fig. 1, 15) of which at least a tip portion is configured to be inserted into a subject [0077] and which includes a light guide member (Fig. 2, 152) that guides light to the tip portion and a photoacoustic wave generation portion (Fig. 7, 154) that absorbs the light guided by the light guide member and generates photoacoustic waves [0101]; 
an acoustic wave detection unit (Fig. 1, 11) that detects the photoacoustic waves generated from the photoacoustic wave generation portion [0078] and detects reflected acoustic waves reflected (Fig. 1 (Continued), 26) by transmission of acoustic waves to the subject [0081];
generates a photoacoustic image (Fig. 1, 25) on the basis of the photoacoustic waves detected by the acoustic wave detection unit [0081] (one of ordinary skill in the art would recognize the photoacoustic wave generating part is a type processor), and detects a position of the tip portion of the insert on the basis of the photoacoustic image [0091].
While Irisawa teaches generating ultrasound signal on the basis of reflected acoustic waves in a region of interest detected by the acoustic wave detection unit [0081], Irisawa is silent regarding a processor that generates a color Doppler signal on the basis of the reflected acoustic waves in a region of interest as a color Doppler measurement target which have been detected by the acoustic wave detection unit. The combination fails to explicitly teach a controller that sets the region of interest such that the position of the tip portion of the insert detected by the processor and a center position of the region of interest are separated from each other by a predetermined distance and sets the region of interest, following movement of the tip portion of the insert, in a state in which the distance is maintained.
Yoshiara teaches a system for detecting the location of a leading edge of an insertion unit (Abstract). This system contains a processor (Fig. 1, 21) that generates color Doppler of the subject based on reflected acoustic waves in the region of interest [0034] detected by the acoustic wave detection unit (Fig. 1, 2a) [0025]. The system contains a scanning region determining unit (controller as indicated by [0024]) (Fig. 1, 11) [0024]. The determining unit sets the region of interest (second scanning region) [0028] such that the position of the tip portion of an insert and a center position of the region of interest are separated from each other by a predetermined distance [0028] (the distance between the needle tip and the center is 0). The region of interest is updated in real time following movement of the tip of the insert [0049] (if the needle tip is co-located with the center, then the distance between the region of interest and needle would be maintained as the needle moves).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the ultrasound image generation of Irisawa so the ultrasound image is a color Doppler image, as taught by Yoshiara, as the substitution for one known ultrasound image generation method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of obtaining and generating a color Doppler ultrasound image are reasonably predictable. It would have further been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Irisawa to cave the region of interest follow the movement of the tip portion of the insert, as taught by Yoshiara, because this improves the accuracy of the ultrasonic image of the region of the needle, as recognized by Yoshiara [0006]-]0007]. 
While Yoshiara teaches that the local scanning region can be any region that includes the needle [0059], the combination fails to explicitly teach the photoacoustic waves are generated in a first scanning plane, the waves are detected in the first scanning plane, generating a color Doppler signal on the basis of the reflected acoustic waves in a region of interest narrower than the first scanning plane within the first scanning plane, or the predetermined distance is in the first scanning plane.
Morikawa teaches a system for setting a region of interest based on the location of a needle (Abstract). This system determines the location of needle tip, and sets the region of interest so the needle tip is located on the edge of the region of interest (Fig. 9A, illustrated below) [0086]. As the size of the region if set in advance, the needle tip is separated a predetermined distance from the center of the region of interest [0006]. As illustrated in Fig. 9A below, the acoustic waves are generated in a scanning plane, and the region of interest is narrower that the first scanning plane (Fig 9A) [0086]-[0087].

    PNG
    media_image1.png
    572
    950
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the needle is separated by a predetermined distance of a center of the region of interest, and so the region of interest is narrower and within the scanning plane, as taught by Morikawa, as this allows for the region of interest to be set so as to maximize frame rate and beneficially allowing the needle to be tracking in real time, as recognized by Morikawa ([0030]-[0031]).
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. 
The combination fails to explicitly teach the region of interest having a rectangular shape. However, Yoshiara teaches that the region of interest can be any suitable shape [0049]. Therefore is would have been obvious to one of ordinary skill in the art before the effective filing date to modify the region of interest so it is a rectangular shape, as suggested by Yoshiara, a mere change in shape is an obvious design choice (MPEP 2144.04.IV.B).
The combination fails to explicitly teach wherein, in a case in which an orientation direction is a left-right direction, the controller sets the region of interest such that the tip of the insert is included in a predetermined range in the left-right direction from a position of one end, which is closer to the tip portion of the insert, of left and right ends of the region of interest.
Morikawa teaches a system for setting a region of interest based on the location of a needle (Abstract). This system determines the location of needle tip, and sets the region of interest so the needle tip is located on the edge (i.e. within a predetermined range of zero) of the region of interest in the upper right corner (i.e. as the needle is touching the corner, it is touching the upper and right edge, therefore it is within a range of zero in a left-right direction of a right end of the region of interest) (Fig. 9A, illustrated below) [0086].

    PNG
    media_image1.png
    572
    950
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the needle is within a predetermined range of an end of the region of interest, as taught by Morikawa, as this allows for the region of interest to be set so as to maximize frame rate and beneficially allowing the needle to be tracking in real time, as recognized by Morikawa ([0030]-[0031]).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Irisawa further teaches wherein a plurality of detection elements that detect the reflected acoustic waves and the photoacoustic waves are arranged in the acoustic wave detection unit [0078] (the plurality of ultrasound vibrators).
The combination fails to explicitly teach the controller sets a center line of the region of interest in the left-right direction such that the tip of the insert is included in a range of a length of one detection element in the left-right direction from the position of the one end of the region of interest which is closer to the tip portion of the insert.
Morikawa teaches a system for setting a region of interest based on the location of a needle (Abstract). This system determines the location of needle tip, and sets the region of interest so the needle tip is located on the edge of the region of interest in the upper right corner (i.e. as the needle is touching the corner, it is touching the upper and right edge, therefore it is within a range of a length of the detection element as the distance between the edge and the needle tip is zero) (Fig. 9A, illustrated below) [0086]. The region of interest, and therefore the center line of the region of interest, is set based on the needle tip position (as the region stays a constant size) [0086].

    PNG
    media_image1.png
    572
    950
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the needle is within a predetermined range of an end of the region of interest, as taught by Morikawa, as this allows for the region of interest to be set so as to maximize frame rate and beneficially allowing the needle to be tracking in real time, as recognized by Morikawa ([0030]-[0031]).
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the controller sets a center line of the region of interest in the orientation direction such that the tip of the insert is included in a range of a length which is 5% of a length of the region of interest in the orientation direction from the position of the one end of the region of interest which is closer to the tip portion of the insert.
Morikawa teaches a system for setting a region of interest based on the location of a needle (Abstract). This system determines the location of needle tip, and sets the region of interest so the needle tip is located on the edge of the region of interest in the upper right corner (i.e. as the needle is touching the corner, it is touching the upper and right edge, therefore it is within a range of a length of 5% the length of the region of interest as the distance between the edge and the needle tip is zero) (Fig. 9A, illustrated below) [0086]. The region of interest, and therefore the center line of the region of interest, is set based on the needle tip position (as the region stays a constant size) [0086].

    PNG
    media_image1.png
    572
    950
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the needle is within a predetermined range of an end of the region of interest, as taught by Morikawa, as this allows for the region of interest to be set so as to maximize frame rate and beneficially allowing the needle to be tracking in real time, as recognized by Morikawa ([0030]-[0031]).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the controller sets the region of interest such that the position of the one end of the region of interest which is closer to the tip portion of the insert in the left-right direction is matched with a position of the tip of the insert in the left-right direction.
Morikawa teaches a system for setting a region of interest based on the location of a needle (Abstract). This system determines the location of needle tip, and sets the region of interest so the needle tip is located on the edge of the region of interest in the upper right corner (i.e. as the needle is touching the corner, therefore one end in the left right direction is matched with the location of the needle tip) (Fig. 9A, illustrated below) [0086]. 

    PNG
    media_image1.png
    572
    950
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the needle is within a predetermined range of an end of the region of interest, as taught by Morikawa, as this allows for the region of interest to be set so as to maximize frame rate and beneficially allowing the needle to be tracking in real time, as recognized by Morikawa ([0030]-[0031]).
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. 
The combination fails to explicitly teach the region of interest having a rectangular shape. However, Yoshiara teaches that the region of interest can be any suitable shape [0049]. Therefore is would have been obvious to one of ordinary skill in the art before the effective filing date to modify the region of interest so it is a rectangular shape, as suggested by Yoshiara, a mere change in shape is an obvious design choice (MPEP 2144.04.IV.B).
The combination fails to explicitly teach wherein, in a case in which a side of the subject which the acoustic wave detection unit is placed in a depth direction is an upper side, the controller sets the region of interest such that an upper side of the region of interest is lower than the position of the tip of the insert.
Morikawa teaches a system for setting a region of interest based on the location of a needle (Abstract). This system determines the location of needle tip, and sets the region of interest so the needle tip is located around the edge (i.e. within a predetermined range of zero) of the region of interest in the upper right corner (Fig. 9A, illustrated below, shows that the upper line appears to be either below or touching the tip) [0086].

    PNG
    media_image1.png
    572
    950
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the needle is within a predetermined range of an end of the region of interest, as taught by Morikawa, as this allows for the region of interest to be set so as to maximize frame rate and beneficially allowing the needle to be tracking in real time, as recognized by Morikawa ([0030]-[0031]). It would have been obvious to one of ordinary skill in the art that the upper end of the region of interest is below the needle tip, through routine experimentation in determining the optimal location of the region of interest relative to the needle in the depth direction.
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. 
The combination fails to explicitly teach the region of interest having a rectangular shape. However, Yoshiara teaches that the region of interest can be any suitable shape [0049]. Therefore is would have been obvious to one of ordinary skill in the art before the effective filing date to modify the region of interest so it is a rectangular shape, as suggested by Yoshiara, a mere change in shape is an obvious design choice (MPEP 2144.04.IV.B).
The combination fails to explicitly teach wherein, in a case in which a side of the subject which the acoustic wave detection unit is placed in a depth direction is an upper side, the controller sets the region of interest such that the tip of the insert is included in a predetermined range in an upper direction and a lower direction from a position of an upperside of the region of interest.
Morikawa teaches a system for setting a region of interest based on the location of a needle (Abstract). This system determines the location of needle tip, and sets the region of interest so the needle tip is located on the edge (i.e. within a predetermined range of zero) of the region of interest in the upper right corner (i.e. as the needle is touching the corner, it is touching the upper and right edge, therefore it is within a range of zero in a upper and lower direction from the upper end of the region of interest) (Fig. 9A, illustrated below) [0086].

    PNG
    media_image1.png
    572
    950
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the needle is within a predetermined range of an end of the region of interest, as taught by Morikawa, as this allows for the region of interest to be set so as to maximize frame rate and beneficially allowing the needle to be tracking in real time, as recognized by Morikawa ([0030]-[0031]).
Regarding Claim 14, the combination fails to explicitly teach wherein the controller sets a center line of the region of interest in the depth direction such that the tip of the insert is included in a range of a length, which is 5% of a length of the region of interest in the depth direction, in each of the upper direction and the lower direction from the position of the upper side of the region of interest.
Morikawa teaches a system for setting a region of interest based on the location of a needle (Abstract). This system determines the location of needle tip, and sets the region of interest so the needle tip is located on the edge of the region of interest in the upper right corner (i.e. as the needle is touching the corner, it is touching the upper and right edge, therefore it is within a range of a length of 5% the length of the region of interest as the distance between the edge and the needle tip is zero) (Fig. 9A, illustrated below) [0086]. The region of interest, and therefore the center line of the region of interest, is set based on the needle tip position (as the region stays a constant size) [0086].

    PNG
    media_image1.png
    572
    950
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the needle is within a predetermined range of an end of the region of interest, as taught by Morikawa, as this allows for the region of interest to be set so as to maximize frame rate and beneficially allowing the needle to be tracking in real time, as recognized by Morikawa ([0030]-[0031]).
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein, in a case in which a side of the subject which the acoustic wave detection unit is placed in a depth direction is an upper side, the controller sets the region of interest such that a position of an upper side of the region of interest in an up-down direction is matched with the position of the tip of the insert in the up-down direction.
Morikawa teaches a system for setting a region of interest based on the location of a needle (Abstract). This system determines the location of needle tip, and sets the region of interest so the needle tip is located on the edge of the region of interest in the upper right corner (i.e. as the needle is touching the corner, therefore the upper end in the up down direction is matched with the location of the needle tip) (Fig. 9A, illustrated below) [0086]. 

    PNG
    media_image1.png
    572
    950
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the needle is within a predetermined range of an end of the region of interest, as taught by Morikawa, as this allows for the region of interest to be set so as to maximize frame rate and beneficially allowing the needle to be tracking in real time, as recognized by Morikawa ([0030]-[0031]).
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Irisawa further teaches wherein the insert is a needle (Fig. 1, 15) that is configured to be inserted into the subject [0077].

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Yoshiara and Morikawa as applied to claim 1 above, and further in view of Takeda (U.S PGPub 2015/0342561 A1).
Regarding Claim 6 the combination of references teaches the invention substantially as claimed. Irisawa further teaches the processor further (Fig. 1(continued), 26) (on of ordinary skill would recognize 26 is a processor) generates a reflected acoustic image on the basis of the reflected acoustic waves [0081].
The combination is silent regarding the processor detects a length direction of the insert on the basis of the reflected acoustic image.
Takeda teaches an ultrasound system for determining the location of a puncture needle tip (Abstract). The system detects a length direction of the insert on the basis of the reflected acoustic image (Fig. 3, S103-S106) [0098]-[0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date to detect a length direction based on the reflected image, to detect a length direction on the basis of the reflected acoustic image, as taught by Takeda, as this increases the accuracy of tracking the puncture needle tip, as recognized by Takeda [0007].
The combination of references fails to explicitly teach wherein the controller sets the region of interest such that a center line of the region of interest in an orientation direction and a straight line extending in the length direction of the insert intersect each other in the region of interest.
Morikawa teaches a system for setting a region of interest based on the location of a needle (Abstract). This system determines the location of needle tip, and sets the region of interest so the needle tip is located on the edge of the region of interest in the upper right corner (Fig. 9A, illustrated below) [0086]. The region of interest is set so the straight line extending in the length direction of the needle (Fig. 9A, DR) intersects the center line of the region of interest (illustrated below) [0063].

    PNG
    media_image1.png
    572
    950
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the region of interest is set so a center line intersects of the region of interest, as taught by Morikawa, as this allows for the region of interest to be set so as to maximize frame rate and beneficially allowing the needle to be tracking in real time, as recognized by Morikawa ([0030]-[0031]).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. The Irisawa fails to explicitly teach wherein the controller sets the region of interest such that the center line of the region of interest in the orientation direction and the straight line extending in the length direction of the insert intersect each other in a predetermined range from a center of the region of interest in a depth direction.
Yoshiara further teaches that the center of the region of interest is set so a line extending in the length direction of the needle intersects the center (i.e. within a range of zero) [0048].
It would have been obvious to one of ordinary skill before the effective filing date to further modify the combination of references so the center line of the region of interest and a straight line extending in the length direction intersect each other at the center of the region of interest, as taught by Yoshiara, because this improves the accuracy of the ultrasonic image of the region of the needle, as recognized by Yoshiara [0006]-]0007].
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. The Irisawa fails to explicitly teach wherein the controller sets the region of interest such that the straight line extending in the length direction of the insert intersects a center of the region of interest.
Yoshiara further teaches that the center of the region of interest is set so a line extending in the length direction of the needle intersects the center (i.e. within a range of zero) [0048].
It would have been obvious to one of ordinary skill before the effective filing date to further modify the combination of references so the center line of the region of interest and a straight line extending in the length direction intersect each other at the center of the region of interest, as taught by Yoshiara, because this improves the accuracy of the ultrasonic image of the region of the needle, as recognized by Yoshiara [0006]-]0007].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa in view of Yoshiara, Morikawa, and Takeda as applied to claim 6 above, and further in view of Tokuji (JP 4594675B2) (For the purposes of examination the attached machine translation will be referred to).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The combination of references fails to explicitly teach wherein the insert detection unit detects the length direction of the insert at each interval of two or more frames of the reflected acoustic images.
Tokuji teaches a system for tracking a puncture needle [0001]. This system recognizes that the puncture needle movement (i.e. direction) can be tracked either with intervals of one frame, or intervals of two or more frames [0028]-0029].
It would have been obvious to one of ordinary skill in the art to substitute the method of tracking frame to frame, as taught by Takeda, with longer frame intervals, as taught by Tokuji, as the substitution for one known frame interval with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using longer frame intervals are reasonably predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-12, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-7, 9-10 and 13 of copending Application No. 16/359680 (reference application) in view of Yoshiara and Morikawa. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding Claim 1, the reference application teaches a photoacoustic image generation apparatus (Claim 1, “A photoacoustic image generation apparatus comprising”) comprising: 
an insert of which at least a tip portion is configured to be inserted into a subject and which includes a light guide member that guides light to the tip portion and a photoacoustic wave generation portion that absorbs the light guided by the light guide member and generates photoacoustic waves (Claim 1, “an insert of which at least a tip portion is inserted into a subject and which includes a light guide member that guides light to the tip portion and a photoacoustic wave generation portion that absorbs the light guided by the light guide member and generates photoacoustic waves”); 
an acoustic wave detection unit that detects the photoacoustic waves generated from the photoacoustic wave generation portion and detects reflected acoustic waves reflected by transmission of acoustic waves to the subject (Claim 1, “an acoustic wave detection unit that detects the photoacoustic waves generated from the photoacoustic wave generation portion and detects reflected acoustic waves reflected by transmission of acoustic waves to the subject”) ; 
a processor that generates Doppler signal on the basis of the reflected acoustic waves in a region of interest as Doppler measurement target which have been detected by the acoustic wave detection unit, generates a photoacoustic image on the basis of the photoacoustic waves detected by the acoustic wave detection unit, and detects a position of the tip portion of the insert on the basis of the photoacoustic image (Claim 1, “a processor configured to generate a Doppler signal on the basis of the reflected acoustic waves from a sample gate as a Doppler measurement target which have been detected by the acoustic wave detection unit, generate a photoacoustic image on the basis of the photoacoustic waves detected by the acoustic wave detection unit, and detect a position of the tip portion of the insert on the basis of the photoacoustic image”) (a region of interest and sample gate are the same in the related applications as they are both defined as locations where the Doppler signal is obtained); and 
a controller that sets the region of interest such that the position of the tip portion of the insert detected by the processor and a center position of the region of interest are separated from each other by a predetermined distance and sets the region of interest, following movement of the tip portion of the insert, in a state in which the distance is maintained (Claim 1, “a controller configured to set the sample gate at a position which is a predetermined distance away from the position of the tip portion of the insert detected by the processor and set the sample gate, following movement of the tip portion of the insert, in a state in which the distance is maintained”).
The references application is silent regarding the Doppler signal is a color Doppler signal.
Yoshiara teaches a system for detecting the location of a leading edge of an insertion unit (Abstract). This system contains a processor (Fig. 1, 21) that generates color Doppler of the subject based on reflected acoustic waves in the region of interest [0034] detected by the acoustic wave detection unit (Fig. 1, 2a) [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the ultrasound image generation of Irisawa so the ultrasound image is a color Doppler image, as taught by Yoshiara, as the substitution for one known ultrasound image generation method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of obtaining and generating a color Doppler ultrasound image are reasonably predictable.
While Yoshiara teaches that the local scanning region can be any region that includes the needle [0059], the combination fails to explicitly teach the photoacoustic waves a generated in a first scanning plane, the waves are detected in the first scanning plane, generating a color Doppler signal on the basis of the reflected acoustic waves in a region of interest narrower than the first scanning plane within the first scanning plane, or the predetermined distance in the first scanning plane.
Morikawa teaches a system for setting a region of interest based on the location of a needle (Abstract). This system determines the location of needle tip, and sets the region of interest so the needle tip is located on the edge of the region of interest (Fig. 9A, illustrated below) [0086]. As the size of the region if set in advance, the needle tip is separated a predetermined distance from the center of the region of interest [0006]. As illustrated in Fig. 9A below, the acoustic waves are generated from a scanning plane, and the region of interest is narrower that the first scanning plane (Fig 9A) [0086]-[0087].

    PNG
    media_image1.png
    572
    950
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the needle is separated by a predetermined distance of a center of the region of interest, and so the region of interest is narrower and within the scanning plane, as taught by Morikawa, as this allows for the region of interest to be set so as to maximize frame rate and beneficially allowing the needle to be tracking in real time, as recognized by Morikawa ([0030]-[0031]).

Regarding Claim 6, the combination of references teaches the inventions substantially as claimed. The reference application further teaches the processor that generates a reflected acoustic image on the basis of the reflected acoustic waves (Claim 4, “a reflected acoustic image generation unit that generates a reflected acoustic image on the basis of the reflected acoustic waves” (a reflected acoustic image generation unit is a processor)); and 
a length direction of the insert on the basis of the reflected acoustic image (Claim 4, “an insert detection unit that detects a length direction of the insert on the basis of the reflected acoustic image” (an insert detection unit is a processor)), 
the controller sets the region of interest such that a center line of the region of interest in an orientation direction and a straight line extending in the length direction of the insert intersect each other in the region of interest (Claim 4, “wherein the controller sets the sample gate such that a straight line which passes through a center of the sample gate and extends in the depth direction of the subject and a straight line which extends in the length direction of the insert intersect each other in the sample gate”).
Regarding Claim 7, the combination of references teaches the inventions substantially as claimed. The reference application further teaches wherein the controller sets the region of interest such that the center line of the region of interest in the orientation direction and the straight line extending in the length direction of the insert intersect each other in a predetermined range from a center of the region of interest in a depth direction (Claim 5, “wherein the controller sets the sample gate such that the straight line which passes through the center of the sample gate and extends in the depth direction of the subject and the straight line which extends in the length direction of the insert intersect each other in a predetermined range from the center of the sample gate in the depth direction.”).
Regarding Claim 8, the combination of references teaches the inventions substantially as claimed. The reference application further teaches wherein the controller sets the region of interest such that the straight line extending in the length direction of the insert intersects a center of the region of interest (Claim 6, “wherein the controller sets the sample gate such that the straight line extending in the length direction of the insert passes through the center of the sample gate.”).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The reference application further teaches wherein the insert detection unit detects the length direction of the insert at each interval of two or more frames of the reflected acoustic images (Claim 7, “wherein the insert detection unit detects the insert at each interval of two or more frames of the reflected acoustic images”).
Regarding Claim 10, the combination of reference teaches the invention substantially as claimed. The references application further teaches wherein the insert detection unit acquires an amount of change in an angle of the length direction of the insert and increases the frame interval at which the length direction of the insert is detected in a case in which the amount of change is equal to or less than a predetermined threshold value (Claim 8, “wherein the insert detection unit acquires an amount of change in an angle of the length direction of the insert and increases the frame interval at which the insert is detected in a case in which the amount of change is equal to or less than a predetermined threshold value”).
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. The reference application further teaches wherein, in a case in which the position of the tip portion of the insert detected by the processor is the same as a position of the tip portion of the insert in the photoacoustic image of a previous frame, the detection of the insert based on the reflected acoustic image and the setting of the region of interest based on the position of the tip portion of the insert are not performed (Claim 9, “wherein, in a case in which a position of the tip portion of the insert detected by the processor is the same as the position of the tip portion of the insert in the photoacoustic image of a previous frame, the detection of the insert based on the reflected acoustic image and resetting of the sample gate based on the position of the tip portion of the insert are not performed”).
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. The reference application further teaches wherein, in a case in which a side of the subject which the acoustic wave detection unit is placed in a depth direction is an upper side, the controller sets the region of interest such that an upper side of the region of interest having a rectangular shape is lower than the position of the tip of the insert (Claim 10, “wherein, in a case in which a side of the subject which is close to the acoustic wave detection unit in the depth direction is an upper side, the controller sets the sample gate such that an upper end of the sample gate is lower than the position of the tip of the insert”).
Regarding Claim 16, the combination of references teaches the invention as claimed. The reference application further teaches wherein the insert is a needle that is configured to be inserted into the subject (Claim 13, “wherein the insert is a needle that is inserted into the subject”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 10-11 would be allowable if rewritten to overcome the provisional non-statutory double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10-11 contain allowable subject matter for substantially the same reasons as set forth on pages 27-28 of the non-final rejection mailed 2/25/2022.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Morikawa is now relied on to teach the scanning plane, as detailed more fully above. Therefore, the claims remain rejected under 35 USC 103. Applicant has not addressed the provisional non-statutory double patenting rejection, and the claims remain provisionally rejected under non-statutory double patenting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793